Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 20180228006 A1, hereinafter “Baker”).
Regarding claim 1, Baker discloses a LED voice controller, comprising an LED luminous mode control unit and further comprising: 
a voice forwarding unit, converting a voice control instruction picked up from a user into an audio signal for output ([0005], [0004]); 
a first transfer unit, transferring the audio signal output by the voice forwarding unit ([0016], [0025], [0044]); and 
a conversion unit, converting the audio signal into a regulation instruction recognizable by the LED luminous mode control unit for output to the first transfer unit, wherein the LED luminous mode control unit outputs a control signal for LED regulation after receiving the regulation instruction sent by the first transfer unit ([0006], [0007], [0148]); or 
the voice forwarding unit outputs the regulation instruction to the LED luminous mode control unit after receiving the regulation instruction sent by the first transfer unit, and the LED 

Regarding claim 2, Baker discloses the LED voice controller according to claim 1, wherein the voice forwarding unit is a voice forwarding unit with a wireless communication module ([0132]: The control device 1100 may also include one or more communication circuits 1106 for transmitting and/or receiving wireless and/or wired communication. The control device 1100 may comprise a user interface 1120 coupled to the control circuit 1102 for receiving user inputs and displaying feedback information.).  

Regarding claim 3, Baker discloses the LED voice controller according to claim 2, wherein the voice forwarding unit is a smart phone, or a tablet computer or an intelligent speaker ([0030]: Additionally, an occupant 180 of the residence 100 may control the loads locally or remotely by transmitting messages to the load control device(s) from a network device 182 (e.g., a communication device), such as a smart phone or tablet).  

Regarding claim 4, Baker discloses the LED voice controller according to claim 1, wherein the first transfer unit is a router ([0030], [0044]). 

Regarding claim 5, Baker discloses the LED voice controller according to claim 1, wherein the conversion unit comprises: 
a first conversion unit, converting the audio signal into a coded instruction ([0036]); and 
a second conversion unit, converting the coded instruction into the regulation instruction recognizable by the LED luminous mode control unit for output to the first transfer unit ([0035], [0037]). 

Regarding claim 6, Baker discloses the LED voice controller according to claim 5, wherein the first conversion unit is a voice cloud server ([0004]). 

Regarding claim 7, Baker discloses the LED voice controller according to claim 1, wherein the LED luminous mode control unit comprises: 
a power circuit ([0027]); 
a wireless signal receiving circuit configured to receive the regulation instruction ([0026]); 

18Customer Number 126361Attorney Docket Number WK19-043-JPSP-030a driving circuit, comprising a first triode and a second triode, bases of the first triode and the second triode being connected to an output end of the luminous mode control circuit, an emitter of the first triode being connected to an output end of the power circuit, a collector of the first triode being connected to a collector of the second triode and an emitter of the second triode being grounded ([0137], note: the collector of the triode (triac) has to be connected to the second triode and an emitter to the ground in order to control the output, it is standard of how triac works).  

Regarding claim 8, Baker discloses an LED voice controller, comprising an LED luminous mode control unit and further comprising: 
a voice forwarding unit, converting a voice control instruction picked up from a user into an audio signal for output ([0005], [0004]);
a first transfer unit, transferring the audio signal output by the voice forwarding unit ([0006], [0007], [0044], [0148]);  
a conversion unit, converting the audio signal into a regulation instruction recognizable by the LED luminous mode control unit for output ([0036]); and 
a second transfer unit, forwarding the regulation instruction output by the conversion unit to the LED luminous mode control unit for the LED luminous mode control unit to output a control signal for LED regulation according to the regulation instruction ([0035], [0037]). 


Regarding claim 9, Baker discloses LED voice controller, comprising an LED luminous mode control unit and further comprising: 
a voice forwarding unit, converting a voice control instruction19Customer Number 126361 Attorney Docket Number WK19-043-JPSP-030picked up from a user into an audio signal and outputting it through mobile data communication ([0005], [0004]);
a first transfer unit, transferring the audio signal output by the voice forwarding unit ([0006], [0007], [0044], [0148]); and 
a conversion unit, converting the audio signal into a regulation instruction recognizable by the LED luminous mode control unit for output ([0036]), wherein the regulation instruction output by the conversion unit is received by the first transfer unit and then sent to the voice forwarding unit through mobile data communication, and then the voice forwarding unit sends the regulation instruction to the LED luminous mode control unit through Bluetooth ([0050]). 

Regarding claim 10, Baker discloses an LED lamp, comprising an LED lamp bank and further comprising the LED voice controller of claim 1, wherein the LED lamp bank is connected to an output end of the LED voice controller ([0148]: voice integration devices typically use one or more light emitting diodes (LED) which light up on the device when a user says a wake word. However, as the microphone devices may be placed anywhere in the room (i.e., on the wall, ceiling, etc.), an LED indicator on the device may not be adequate to alert a user that the device is listening.).

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MONICA C KING/Primary Examiner, Art Unit 2844         

8/25/2021